Citation Nr: 1019082	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-33 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
PTSD.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected PTSD.

4.  Entitlement to service connection for 
bruxism/temporomandibular joint disorder (TMJ), to include as 
secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. E.R.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1968 to February 1970.  Service in the Republic 
of Vietnam is indicated by the record.  The Veteran is the 
recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the Veteran's claims.

In July 2009, the Veteran presented sworn testimony during a 
personal hearing in Lincoln, Nebraska, which was chaired by 
the undersigned.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  At the July 
2009 hearing, the Veteran submitted additional evidence 
directly to the Board.  At that time, the Veteran also 
submitted a written waiver of local consideration of this 
evidence.  This waiver is contained in the Veteran's claims 
folder.  See 38 C.F.R. 
§§ 19.9, 20.1304(c) (2009). 

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran will 
be notified if further action on his part is required.



Issues currently not on appeal

In his June 2007 claim, the Veteran asserted entitlement to 
service connection for erectile dysfunction and loss of use 
of a creative organ.  As indicated above, the issue of 
entitlement to service connection for erectile dysfunction 
has been properly adjudicated by the RO and is currently on 
appeal.  The Board notes that the June 2007 claim for loss of 
use of a creative organ could potentially be characterized as 
a claim of entitlement to special monthly compensation for 
loss of use of a creative organ.  See 38 U.S.C.A. § 1114 
(West 2002).  That issue, however, has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.

Additionally, during the course of the appeal, the Veteran 
filed a claim of entitlement to service connection for kidney 
stones.  His claim was denied by the RO in a June 2008 rating 
decision.  The Veteran disagreed with the denial and a 
statement of the case (SOC) was issued in December 2008.  As 
is evidenced by the claims folder, the Veteran did not file a 
substantive appeal as to that claim.  Accordingly, the issue 
of entitlement to service connection for kidney stones is not 
in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a SOC is 
issued by VA].


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the 
Veteran's claims currently on appeal must be remanded for 
further development.




1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected PTSD.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
PTSD.

In addition to direct service connection, the Veteran has 
contended that his hypertension and erectile dysfunction are 
due to his service-connected PTSD.

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to Wallin element (1), current disability, as 
discussed above the Veteran has been diagnosed with 
hypertension and erectile dysfunction.  With respect to 
Wallin element (2), service-connected disability, the Veteran 
is service-connected for PTSD.  

As to crucial Wallin element (3), the Board recognizes that 
the Veteran was afforded a VA examination in July 2007 in 
order to address the issue of medical nexus.  As to the 
hypertension claim, the VA examiner concluded that based on 
the medical evidence, the Veteran's hypertension "is less 
likely as not (less than 50/50 probability) caused by or a 
result of service-connected PTSD."  The VA examiner 
explained the basis for his conclusion, "[w]hile it is well 
know that stress can transiently elevate blood pressure in 
all individuals. . . this is a normal response to 
catecholamine release and such temporary elevations do not 
aggravate or cause the underlying conditions of hypertension 
or coronary artery disease."  He went on to cite several 
journal articles and their particular application to his 
conclusions.  

As to the erectile dysfunction claim, the July 2007 VA 
examiner concluded that based on the medical evidence, the 
Veteran's erectile dysfunction "is less likely as not (less 
than 50/50 probability) caused by or a result of service-
connected PTSD."  The examiner explained that "[m]edical 
literature is silent regarding evidence that PTSD, a mental 
disorder, can serve as a causative or etiologic agent for the 
development of erectile dysfunction.  Although it is known 
that stress can potentially cause sexual dysfunction such as 
alterations in libido."

Subsequent to the July 2007 VA examination, the Veteran 
submitted medical opinions from Dr. M.S.B. dated December 
2008 and June 2009.  In her December 2008 opinion, Dr. M.S.B. 
stated that the Veteran's hypertension and erectile 
dysfunction are "as likely caused by his PTSD as not."  In 
her June 2009 opinion, Dr. M.S.B. indicated that the 
Veteran's hypertension and erectile dysfunction are "as 
likely as not . . . due, in large part if not entirely, to 
[his] active duty in the Army."  She stated that she based 
her June 2009 opinion on the Veteran's physical exam, my 
training, and the enclosed journal articles with the 
conclusions that were found on Pub. Med."

Critically, the Board notes that because the opinions of Dr. 
M.S.B. were submitted after the VA examination, the July 2007 
VA examiner did not have an opportunity to consider the 
conclusions reached by Dr. M.S.B. or to address the journal 
articles cited in her opinion.  Accordingly, the Board finds 
that an additional VA medical opinion as to the issue of 
medical nexus is required.

3.  Entitlement to service connection for GERD, to include as 
secondary to service-connected PTSD.

The Veteran has asserted entitlement to service connection 
for GERD on direct and secondary bases.  The Board recognizes 
that the Veteran was afforded a VA examination as to the 
claimed GERD in July 2007.  The VA examiner provided a 
medical nexus opinion as to secondary service connection, but 
did not provide an opinion as to direct service connection.

In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) evidence of 
in-service incurrence of a disease or injury; and (3) 
evidence of a nexus between (1) and (2).  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).
As to Hickson element (1), it is undisputed that the Veteran 
is currently diagnosed with GERD.  See the July 2007 VA 
examination report.  

With respect to Hickson element (2), in-service disease or 
injury, the Veteran recently testified that he suffered from 
GERD during his military service and was given Milk of 
Magnesia at a field aid station.  Although there is no 
documentation of any such symptoms or treatment with Milk of 
Magnesia in the Veteran's service treatment records, the 
Board finds that the Veteran is competent to testify to 
gastrointestinal symptoms.  Moreover, because he is a combat 
Veteran, the Board finds that the Veteran's testimony is 
sufficient proof of his in-service symptoms and treatment.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2009).  As such, Hickson element (2) is satisfied.

With regard to element (3), in a June 2009 opinion, Dr. 
M.S.B. indicated that "it is as likely as not" that the 
Veteran's GERD is "due, in large part if not entirely, to 
his active duty in the Army."  However, this opinion is of 
little probative value because Dr. M.S.B. provided little 
rationale in support of her conclusion.  See Hernandez-
Toyens, supra.  There are currently no other competent 
medical opinions of record which address the issue of medical 
nexus on a direct basis.  

This case thus presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions concern the relationship, if 
any, between the Veteran's currently diagnosed GERD and his 
military service.  A medical opinion is therefore necessary.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].




4.  Entitlement to service connection for bruxism/TMJ, to 
include as secondary to service-connected PTSD.

The Veteran has asserted entitlement to service connection 
for bruxism/TMJ on direct and secondary bases.  

With respect to Hickson/Wallin element (1), the August 2007 
VA examiner diagnosed the Veteran with "mild 
temporomandibular/myofascial pain dysfunction" and 
"attrition/abrasion of maxillary and mandibular anterior 
teeth."  As such, element (1) is satisfied.

As to Wallin element (2), the Veteran is service-connected 
for PTSD.  Regarding Hickson element (2), the Veteran has 
testified to experiencing jaw pain and teeth grinding during 
his military service.  See the July 2007 Board hearing 
transcript, pgs. 6-7.  The Board has no reason to disbelieve 
the Veteran, as he is competent to testify as to such 
symptomatology.  Accordingly, Hickson/Wallin element (2) is 
satisfied.

With respect to Hickson/Wallin element (3), medical nexus, 
the August 2007 VA examiner concluded "[t]here is no way to 
determine if the patient had a bruxing habit prior to 
service, acquired a bruxing habit due to factors unrelated to 
his service-connected PTSD, bruxes because of his service-
connected condition, or even whether bruxism has directly 
contributed to the wear of the patient's teeth."  He opined, 
"[i]t would be mere speculation to attribute his bruxism to 
his period of service or service-connected condition, or to 
conclude that a bruxing habit has contributed to abnormal 
wear or attrition of his teeth based on the patient's 
history."

Critically, this opinion is far too vague and speculative to 
be considered competent medical evidence.  There is a long 
line of cases where the Court has rejected medical opinions 
as being too speculative.  In Stegman v. Derwinski, 3 Vet. 
App. 228 (1992), the Court held that evidence favorable to 
the veteran's claim that did little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure was insufficient to establish 
service connection.  Moreover, the Court of Appeals for 
Veterans' Claims (the Court) recently held in Jones v. 
Shinseki, 23 Vet. App. 382 (2010) that in order to rely upon 
a statement that an opinion cannot be provided without 
resorting to mere speculation, it must be clear that the 
procurable and assembled data was fully considered and the 
basis for the opinion must be provided by the examiner or 
apparent upon a review of the record.  The rationale provided 
by the VA examiner is inadequate and, as such, this medical 
opinion is entitled to little weight of probative value.

The Board therefore finds that an additional medical opinion 
is required as to the issue of medical nexus on direct and 
secondary bases with respect to the claimed bruxism/TMJ.  

Accordingly, the case is REMANDED for the following action:

1.	VBA should arrange for a physician with 
appropriate expertise to review the 
Veteran's VA claims folder and provide 
an opinion, with supporting rationale, 
as to whether the Veteran's currently 
diagnosed hypertension and erectile 
dysfunction are at least as likely as 
not due to his service-connected PTSD.  
The examiner should also address 
whether the Veteran's hypertension and 
erectile dysfunction are due to any 
circumstances of the Veteran's military 
service, to include exposure to, and 
participation in, combat.  In rendering 
his/her opinion, the VA examiner should 
specifically address the December 2008 
and June 2009 opinions of Dr. M.S.B. 
and the journal articles cited therein.  
If the reviewing physician finds that 
physical examination of the Veteran 
and/or diagnostic testing is necessary, 
such should be accomplished.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.

2.	VBA should arrange for a physician with 
appropriate expertise to review the 
Veteran's VA claims folder and provide 
an opinion, with supporting rationale, 
as to whether the Veteran's currently 
diagnosed GERD is at least as likely as 
not related to his military service, to 
include his exposure to, and 
participation in, combat experiences.  
The examiner should specifically 
address whether the Veteran's GERD is 
related to his in-service complaints of 
gastrointestinal symptomatology.  If 
the reviewing physician finds that 
physical examination of the Veteran 
and/or diagnostic testing is necessary, 
such should be accomplished.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.

3.	VBA should arrange for a physician with 
appropriate expertise to review the 
Veteran's VA claims folder and provide 
an opinion, which supporting rationale, 
as to whether the Veteran's currently 
diagnosed bruxism/TMJ is at least as 
likely as not related to his military 
service.  The examiner should 
specifically address whether the 
Veteran's bruxism/TMJ is related to his 
in-service complaints of jaw pain and 
teeth grinding symptomatology.  The VA 
examiner should also provide an opinion 
as to whether it is at least as likely 
as not that the Veteran's currently 
diagnosed bruxism/TMJ is due to his 
service-connected PTSD.  If the 
reviewing physician finds that physical 
examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.

4.	After undertaking any additional 
development which it deems 
necessary, VBA should then 
readjudicate the Veteran's claims.  
If the benefits sought on appeal 
remain denied, VBA should provide 
the Veteran and his representative 
with a supplemental statement of 
the case and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



